                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

MARISCO, LTD., a Hawaii       )        CIVIL NO. 18-00211 SOM/RT
Corporation,                  )
                              )
          Plaintiff,          )        ORDER DENYING MOTION TO
                              )        COMPEL ARBITRATION AND/OR
     vs.                      )        MEDIATION AND JOINDER THEREIN
                              )
GL Engineering & Construction )
PTE., LTD, a Singapore        )
Corporation;                  )
                              )
LIM SING TIAN; and            )
                              )
RAYMOND GAN,                  )
                              )
          Defendants.         )
                              )

             ORDER DENYING MOTION TO COMPEL ARBITRATION
               AND/OR MEDIATION AND JOINDER THEREIN

I.          INTRODUCTION.

            Plaintiff Marisco, Ltd., hired Defendant GL Engineering

& Construction, Pte., Ltd. (“GLEC”), to construct and deliver a

dry dock.    Marisco says that GLEC did not timely complete and

deliver the dry dock and instead left Marisco with an unfinished

dry dock that did not meet specifications.     Marisco further

asserts that GLEC’s principals, Defendants Lim Sing Tian and

Raymond Gan, misrepresented their experience and ability.

            GLEC moves to compel Marisco to arbitrate its claims.

Alternatively, GLEC says that Marisco should have attempted to

mediate this matter before filing suit and that this court should

dismiss the First Amended Verified Complaint or stay the case

pending mediation.    See ECF No. 9.   Tian and Gan substantively
join in the motion.     See ECF No. 11.   This court is unpersuaded

by the motion and joinder and denies them.

II.       FACTUAL BACKGROUND.

          Marisco wanted a floating dry dock in Hawaii.      See

First Amended Verified Complaint ¶ 18, ECF No. 6, PageID # 226.

On December 17, 2015, GLEC submitted a bid for the construction

of the dry dock.   Id. ¶ 24, PageID # 228.

          On December 30, 2015, Marisco sent GLEC $50,000

Singapore dollars to rent a location in Indonesia to build the

dry dock, with the understanding that the funds would be applied

toward the outstanding balance owed on the down payment of the

contract price.    Id. ¶ 30, PageID # 229.

          On January 4, 2016, Tian and Gan met with Marisco

representatives in Hawaii.    Marisco says that Tian and Gan

falsely represented 1) that GLEC had the experience, skill, and

manpower to construct the dry dock per its specifications; and

2) that the Indonesia location was suitable for the construction

and launching of the dry dock.     Id. ¶¶ 31-37, PageID # 229-31.

          A few days later, on January 7, 2016, Marisco told GLEC

that the dry dock absolutely had to be completed and delivered by

a “drop-dead date” of September 30, 2016.      Id. ¶ 41, PageID

# 232.

          On January 9, 2016, GLEC increased its bid to build the

dry dock by $690,000.    In seeking this additional amount, Tian


                                   2
and Gan promised that they would personally ensure completion and

delivery of the dry dock by September 30, 2016.       Id. ¶ 44, PageID

# 233.   Marisco says it relied on that promise when it agreed to

have GLEC build the dry dock and when it agreed to the increased

price.   Id. ¶ 45.

           During the January 2016 meetings, Marisco told GLEC

that the dry dock had to be built at a place where the water was

at least five meters deep, so the dry dock could eventually be

launched without damaging it.   Id. ¶ 48, PageID # 234.       Tian and

Gan represented that they understood the depth requirement and

that they would each personally ensure that it would be met so

that the dry dock could be launched properly.       Id.

           On January 20, 2016, Marisco and GLEC entered into the

agreement to build the dry dock.       Id. ¶ 49, PageID # 234-35; ECF

No. 6-1 (copy of Dry Dock Construction Agreement).        GLEC agreed

to build and perform all the work required by the dry dock plans.

Agreement ¶ 1.1, ECF No. 6-1, PageID # 272.      In return, Marisco

agreed to pay a total of $9 million, with $1.8 million due

immediately, followed by eight progress payments of $900,000,

each progress payment to be paid upon completion of an additional

12.5% of the construction of the dry dock.      Agreement ¶ 2.3(a),

ECF No. 6-1, PageID # 274.

           GLEC warranted that, when the dry dock was tendered for

delivery, it would be free from defects in workmanship, would


                                   3
conform to the specifications, would be in a finished condition,

and would be fit for its intended purpose.    Agreement ¶ 4.1, ECF

No. 6-1, PageID # 277.    Section 4.4 of the agreement required

GLEC to promptly correct nonconforming work after being notified

of any defect and after GLEC had inspected the work to confirm

the defect.

          Section 16 of the agreement concerns “Dispute

Resolution” and states:

          16.1 Reference to a Surveyor. The Parties
          must use the procedure set forth in Section
          2.[51] for arbitration by an agreed surveyor
          to resolve disputes over contract
          administration, materials, and workmanship.
          The disputes referable to the agreed surveyor
          under the procedure outlined in Section 2.5
          are: (a) status of work for progress payments
          under Section 2.5; (b) impact of Force
          Majeure on contract performance under Section
          3.5; and (c) impact of any change orders on
          contract Sum and Delivery under Section 6.

          16.2 Negotiation; Mediation; Litigation.
          For any dispute that may arise out of this
          Agreement, the Parties are to meet and use
          their best efforts to resolve the dispute by
          agreement. The Parties are to meet to
          discuss the possibility of a mutually agreed
          upon procedure to resolve any specific
          dispute that has arisen. The procedure may
          be streamlined or simplified in any manner
          the parties determine. If no mutual
          agreement of the Parties is affected, then
          the dispute resolution will proceed as
          follows. Any dispute that may be referred to

     1
     At the hearing, the parties agreed that the reference in
section 16.1 to section 2.4 is a typographical error that should
instead refer to section 2.5. The court has therefore changed
the reference to section 2.5.

                                  4
          a surveyor as provided in Section 16.1 but
          cannot be resolved by such reference and good
          faith efforts of the Parties to resolve such
          dispute, and any other dispute, controversy,
          or claim arising out of or relating to this
          Agreement, including any question regarding
          breach, termination, or invalidity thereof,
          is to be resolved by litigation under Section
          18.6[, which requires litigation in the state
          or federal courts in Hawaii].

Section 2.5 of the agreement states:

          2.5 Notice of Progress Billing. Owner (or
          Owner’s Representative) and Owner’s lending
          institution (or its designated
          representative) have a right to inspect at
          any time the Work to confirm that the
          required work has been competed according to
          the Plans. Any dispute on whether Work
          covered by any progress payment is due is to
          be resolved by binding arbitration by a
          qualified marine surveyor mutually selected
          by the Parties. The fees of that
          arbitrator/surveyor are to be borne equally
          by the Parties. The Parties intend that such
          arbitration be done by the
          arbitrator/surveyor by reviewing and
          assessing the Work, and that he make his
          determination summarily, without the
          necessity of taking testimony or issuing a
          written or oral opinion. Owner must make
          progress payments properly due within 10 days
          of the due date.

          Marisco says GLEC transferred an unfinished, defective,

and damaged dry dock to it in May 2017, well after the deadline

of September 30, 2016.   First Amended Verified Complaint ¶¶ 56-

59, ECF No. 6, PageID #s 237-38.

          Count I asserts that Tian and Gan fraudulently induced

Marisco into entering into the dry dock construction agreement by

1) misrepresenting to Marisco in January 2016 that GLEC had the

                                   5
past ability, current experience, manpower, and supervisory staff

to build the dry dock; 2) misrepresenting that the depth of the

water where the dry dock was being built was at least 5 meters

deep; and 3) falsely promising that Tian and Gan would personally

ensure completion and delivery of the dry dock by September 30,

2016.   First Amended Verified Complaint ¶¶ 136-37, ECF No. 6,

PageID # 257.

           Count II asserts a promissory estoppel claim against

Tian and Gan, alleging that they induced Marisco to enter into

the contract and made promises that induced Marisco to increase

the contract price by $690,000.   First Amended Verified Complaint

¶¶ 150-53, ECF No. 6, PageID # 260.

           Count III asserts that GLEC breached the dry dock

agreement’s warranty provisions, specifically alleging that

sections 4.1 and 4.2 of the agreement were breached when GLEC

failed to deliver the dry dock as warranted and failed to correct

the warranty breaches.   First Amended Verified Complaint ¶¶ 161-

63, ECF No. 6, PageID # 262.

           Count IV asserts that GLEC actively concealed the

warranty breaches to induce Marisco into accepting delivery of

the dock and to avoid having to meet GLEC’s warranty obligations.

First Amended Verified Complaint ¶¶ 168-71, ECF No. 6, PageID #s

263-64.




                                  6
III.      ANALYSIS.

          GLEC argues in its motion that the present dispute must

be arbitrated or mediated before this litigation goes forward.

This court disagrees and therefore denies GLEC’s motion.     The

court also denies the substantive joinder in the motion for the

same reasons.

          A.    The Federal Arbitration Act Does Not Require
                Arbitration of Marisco’s Claims.

          The parties agree that the Federal Arbitration Act

(“FAA”) controls whether arbitration is required here.      Under the

FAA, arbitration agreements “shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract.” 9 U.S.C. § 2.   “The

Convention on the Recognition and Enforcement of Foreign Arbitral

Awards, 9 U.S.C. §§ 201–208, an amendment to the Federal

Arbitration Act, requires enforcement of arbitration clauses in

international contracts unless the clause is null and void.”

Aasma v. Am. S.S. Owners Mut. Prot. & Indem. Ass'n, Inc., 95 F.3d

400, 405 (6th Cir. 1996).

          The purpose of the FAA is to advance the federal policy

favoring arbitration.   See Lowden v. T-Mobile USA, Inc., 512 F.3d

1213, 1217 (9th Cir. 2008).   Another “overarching purpose of the

FAA is to ensure the enforcement of arbitration agreements

according to their terms so as to facilitate streamlined



                                 7
proceedings.”    See Blair v. Rent-A-Ctr., Inc., 928 F.3d 819, 825

(9th Cir. 2019) (quotation marks, citation, and alterations

omitted).    The FAA’s provisions therefore reflect a “liberal

federal policy favoring arbitration.”       Id. (quoting Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)).

            The FAA requires courts to “enforce the terms of

arbitration agreements like other contracts.”       Lowden, 512 F.3d

at 1220; see also Munro v. Univ. of S. Cal., 896 F.3d 1088, 1091

(9th Cir. 2018).   A court interpreting an arbitration agreement

must resolve ambiguities as to the scope of the arbitration

clause in favor of arbitration.       See United Steelworkers of Am.

v. Warrior & Gulf Navigation Co., 363 U.S. 574, 584-85 (1960)

(“In the absence of any express provision excluding a particular

grievance from arbitration, we think only the most forceful

evidence of a purpose to exclude the claim from arbitration can

prevail . . . .”); see also Mastrobuono v. Shearson Lehman

Hutton, Inc., 514 U.S. 52, 62 (1995); Boardman v. Pac. Seafood

Grp., 822 F.3d 1011, 1018 (9th Cir. 2016).      This court applies

“general state-law principles of contract interpretation, while

giving due regard to the federal policy in favor of arbitration

by resolving ambiguities as to the scope of arbitration in favor

of arbitration.”    Boardman, 822 F.3d at 1018 (quoting Wagner v.

Stratton Oakmont, Inc., 83 F.3d 1046, 1049 (9th Cir. 1996)).




                                  8
           In determining whether to compel a party to arbitrate,

a district court may not review the merits of the dispute.

Rather, the court’s role under the FAA is limited “to determining

(1) whether a valid agreement to arbitrate exists and, if it

does, (2) whether the agreement encompasses the dispute at

issue.”   Munro, 896 F.3d at 1091 (quoting Cox v. Ocean View Hotel

Corp., 533 F.3d 1114, 1119 (9th Cir. 2008)).    When a court

determines that an arbitration agreement does not encompass the

parties’ dispute, the court cannot compel the parties to

arbitrate the dispute under the agreement.     See In re Holl, 925

F.3d 1076, 1083 (9th Cir. 2019) (“a party cannot be required to

submit to arbitration any dispute which he has not agreed so to

submit.”).   On the other hand, when a court determines that a

valid arbitration agreement encompasses the parties’ dispute, the

FAA requires the court to enforce the arbitration agreement

according to its terms.   See Countrywide Home Loans, Inc., v.

Mortgage Guar. Ins. Corp., 642 F.3d 849, 854 (9th Cir. 2011)

(noting that the FAA “mandates that district courts shall direct

the parties to proceed to arbitration on issues as to which an

arbitration agreement has been signed”).

           All parties agree that the arbitration clause contained

in the Dry Dock Construction Agreement is valid and enforceable

and should be construed under the FAA.   This motion therefore

turns on whether the parties’ agreement to arbitrate encompasses


                                 9
any or all claims asserted in the First Amended Verified

Complaint.

          The relevant arbitration agreement language in the Dry

Dock Construction Agreement states:

          16.1 Reference to a Surveyor. The Parties
          must use the procedure set forth in Section
          2.[5] for arbitration by an agreed surveyor
          to resolve disputes over contract
          administration, materials, and workmanship.
          The disputes referable to the agreed surveyor
          under the procedure outlined in Section 2.5
          are: (a) status of work for progress payments
          under Section 2.5; (b) impact of Force
          Majeure on contract performance under Section
          3.5; and (c) impact of any change orders on
          contract Sum and Delivery under Section 6.

GLEC argues that, because Marisco’s claims pertain to matters of

“administration, materials, and workmanship” relating to the dry

dock, those claims must be arbitrated.   GLEC says, for example,

that Marisco is asserting a warranty claim that concerns

materials and workmanship.

          But the language GLEC relies on is part of a larger

sentence requiring the parties to “use the procedure set forth in

Section 2.[5] for arbitration by an agreed surveyor to resolve

disputes over contract administration, materials, and

workmanship.”   Section 2.5 states:

          2.5 Notice of Progress Billing. . . . Any
          dispute on whether Work covered by any
          progress payment is due is to be resolved by
          binding arbitration by a qualified marine
          surveyor mutually selected by the Parties.
          The fees of that arbitrator/surveyor are to
          be borne equally by the Parties. The Parties

                                10
          intend that such arbitration be done by the
          arbitrator/surveyor by reviewing and
          assessing the Work, and that he make his
          determination summarily, without the
          necessity of taking testimony or issuing a
          written or oral opinion. Owner must make
          progress payments properly due within 10 days
          of the due date.

Additionally, section 16.1 does not simply refer to requiring

arbitration for “disputes over contract administration,

materials, and workmanship.”   Instead, it explains that “The

disputes referable to the agreed surveyor under the procedure

outlined in Section 2.5 are: (a) status of work for progress

payments under Section 2.5 . . . .”    In other words, the

description of disputes referable to the surveyor pursuant to

section 2.5 modifies the earlier sentence requiring the parties

to use “arbitration by an agreed surveyor to resolve disputes

over contract administration, materials, and workmanship.”    Both

sections appear to govern arbitration of progress payment claims,

allowing an arbitrator or surveyor to summarily decide such

claims.

          GLEC views the warranty claim as a progress payment

dispute, noting that Marisco withheld the final progress payment

on the ground that GLEC’s work was allegedly not completed in

accordance with specifications.    However the dispute before this

court is not at heart a dispute about any progress payment.     GLEC

conceded at the hearing that Marisco could have brought the same

claims even if Marisco had made all payments.    Marisco is the

                                  11
master of its claims, and Marisco is not suing to keep the final

payment.   Marisco’s claims cannot be recharacterized by GLEC as

involving progress payments for purposes of sections 16.1 and

2.5.   GLEC is not even claiming that the final progress payment

should have been made.   If Marisco were seeking a declaratory

judgment providing that it could retain the final payment, the

arbitration clause might well have been triggered.    But that is

not the situation before this court.

           Because GLEC does not demonstrate on the present record

that any claim falls within the scope of the arbitration

agreement, the court denies the motion to the extent it seeks to

require arbitration of Marisco’s claims.

           B.   Marisco Was Not Required to Further Attempt to
                Resolve Issues Before Initiating This Action.

           GLEC argues that, under section 16.2 of the Dry Dock

Construction Agreement, Marisco should have mediated this case

before filing it.   GLEC asks this court to stay or dismiss this

case to allow the parties to mediate their dispute.   GLEC’s

argument is unpersuasive.

           Section 16.2 of the parties’ agreement states:

           16.2 Negotiation; Mediation; Litigation.
           For any dispute that may arise out of this
           Agreement, the Parties are to meet and use
           their best efforts to resolve the dispute by
           agreement. The Parties are to meet to
           discuss the possibility of a mutually agreed
           upon procedure to resolve any specific
           dispute that has arisen. The procedure may
           be streamlined or simplified in any manner

                                12
           the parties determine. If no mutual
           agreement of the Parties is affected, then
           the dispute resolution will proceed as
           follows. Any dispute that may be referred to
           a surveyor as provided in Section 16.1 but
           cannot be resolved by such reference and good
           faith efforts of the Parties to resolve such
           dispute, and any other dispute, controversy,
           or claim arising out of or relating to this
           Agreement, including any question regarding
           breach, termination, or invalidity thereof,
           is to be resolved by litigation under Section
           18.6[, which requires litigation in the state
           or federal courts in Hawaii].

           Under section 16.2, the parties must use “best efforts”

to resolve a dispute.   When those “best efforts” fail, unless the

claim is one that must be arbitrated, the parties may turn to

litigation.   While section 16.2 mentions “mediation” in its

heading, there is no mandatory mediation requirement set forth in

it.   The parties are just directed to meet in an effort to agree

upon a procedure to resolve the dispute.

           GLEC argues that Marisco failed to use its “best

efforts” to resolve the dispute.     However, Marisco has done

enough to survive the present motion.

           On June 9, 2017, well before filing the original

Verified Complaint on June 4, 2018, Marisco sent GLEC, Tian, and

Gan correspondence asking “that GLEC immediately send

representatives to Honolulu, Hawaii to inspect the Dry Dock

subject to GLEC’s agreement with Marisco Ltd., and to decide with

Marisco on how best and quickest to bring the Dry Dock into

compliance with GLEC’s Warranties under Section 4.1.”     ECF No. 1-

                                13
2, PageID # 99.    That correspondence notes that the dry dock was

delivered to Marisco in Hawaii on June 3, 2017, and lists

numerous construction defects.     Id., PageID #s 99-107.

          It appears that representatives of Marisco and GLEC met

on July 10 and 11, 2017, verifying various construction defects.

See ECF No. 1-3. PageID #s 108-16.

          On August 11, 2017, Marisco again sent correspondence

to GLEC, Tian, and Gan, noting that they had not communicated

with Marisco with respect to the alleged construction defects.

See ECF No. 1-4.   The letter states: “If GLEC does not respond

immediately to Marisco, assuring Marisco that GLEC will pay for

all labor and all materials to bring the Dry Dock into compliance

with GLEC’s Warranties . . . , then Marisco will litigate this

issue.”   Id., PageID # 122.   The following day, GLEC acknowledged

receipt of Marisco’s claims.     See ECF No. 1-8, PageID # 143.

          On August 27, 2017, GLEC responded.      See ECF No. 1-5.

GLEC argued that, because the final inspection had not occurred,

its 30-day period to cure deficiencies had not started.      Id.,

PageID # 128.   GLEC stated that it fully intended to comply with

its contractual obligations.     Id.   On August 30, 2017, GLEC again

noted that it had the right to inspect and comment with respect

to alleged defects at a final inspection of the dry dock.      See

ECF No. 1-6, PageID # 131.

          On January 22, 2018, GLEC told Marisco:


                                  14
           We are committed to cooperating amicably with
           you through mediation to resolve any
           outstanding issues with the Dry Dock and
           avoid litigation. However, we will also
           require similar assurances from you in this
           regard. In this respect, we have
           comprehensively addressed all the alleged
           defects of the Dry Dock in the Schedule
           enclosed. We trust that we have made our
           position clear in respect of the alleged
           defects that we have denied. With regard to
           the alleged defects that we have not denied,
           we are willing to work with Marisco to reach
           a resolution of the same. However, we will
           require a comprehensive breakdown from you in
           terms of the sums expended to rectify the
           alleged defects in order to move the matter
           forward.

ECF No. 1-9, PageID # 147.

           It appears that Marisco planned to inspect the claimed

inadequacies in the Dry Dock from May 9 to 11, 2018, but travel

arrangements caused a postponement to May 30 to June 1, 2018.

See ECF No. 1-10, PageID # 202.    GLEC then pushed the inspection

dates to June 4 to 6, 2018, because one of its engineers was

hospitalized.   See ECF No. 1-12, PageID # 204.

           The present action was filed on June 4, 2018.   See ECF

No. 1.   Marisco filed its First Amended Verified Complaint on

June 6, 2018.

           Given the present record, the court cannot say that

Marisco failed to use its “best efforts” to resolve issues before

filing the present complaint.   From August 2017, Marisco had been

telling GLEC that it was going to litigate this matter.    While

GLEC responded that it had the right to inspect alleged defects,

                                  15
the record does not establish that GLEC could not inspect the dry

dock during the many months until suit was filed.    Under these

circumstances, the court cannot conclude on this motion that

Marisco failed to use its “best efforts” to resolve issues before

filing this action.    See Jewel Companies, Inc. v. Pay Less Drug

Stores NW., Inc., 741 F.2d 1555, 1564 n.11 (9th Cir. 1984)

(noting that, at a minimum, “best efforts” requires a party “to

act in good faith toward the party to whom it owes a ‘best

efforts’ obligation”); 2 E. Allen Farnsworth, Zachary Wolfe,

Farnsworth on Contracts § 7.23 (4th ed. 2019) (“Best efforts is a

standard that has diligence as its essence and is imposed on

those contracting parties that have undertaken such

performance.”).   Whether Marisco utilized its “best efforts” is a

question for the jury.    United Telecommunications, Inc. v. Am.

Television & Commc'ns Corp., 536 F.2d 1310, 1319 (10th Cir. 1976)

(“Both parties had introduced evidence bearing on the

negotiations and the meaning intended for the term ‘best

efforts.’   When the interpretation is in dispute as it was here,

it is a question for the jury.”).

            This court also notes that, since it heard argument on

this motion, the parties agreed to attempt to settle this matter

before this court ruled on the present motion and joinder.     See

ECF Nos. 18 and 19.   The parties subsequently stipulated to a

stay of this action to pursue settlement rather than litigation.


                                 16
See ECF No. 40.       At this point, it can hardly be said that

Marisco has failed to pursue an informal resolution of the

matters raised in this case.

IV.          CONCLUSION.

             The court denies GLEC’s motion and the substantive

joinder.



             IT IS SO ORDERED.



             DATED: Honolulu, Hawaii, October 3, 2019.




                                         /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        United States District Judge




Marisco, Ltd. v. GL Engineering & Constr. PTE, Ltd., Civ No. 18-00211 SOM/RT, ORDER
DENYING MOTION TO COMPEL ARBITRATION AND/OR MEDIATION AND JOINDER THEREIN




                                          17
